Exhibit 10.22

8X8, INC.
SECOND AMENDED AND RESTATED MANAGEMENT INCENTIVE BONUS PLAN
Effective: June 22, 2012
Amended: January 23, 2017 & May 22, 2017

PURPOSE

The purpose of this Second Amended and Restated Management Incentive Bonus Plan
(the "Plan") is to promote the success of 8x8, Inc. (the "Company") by providing
financial incentives to eligible Employees (individually a "Participant" and
collectively the "Participants") to strive for more effective operation of the
Company's business. The Company intends to use this Plan to link the interest of
stockholders of the Company and Plan Participants by motivating Participants to
focus on profitable revenue growth, product quality, completing individual
objectives that support the Company's overall business strategy, to attract and
retain Participants' services and to create a variable compensation plan that is
competitive with other companies in the Company's market.

DEFINITIONS

The following definitions shall be applicable throughout the Plan:

"Annual Period" means the twelve-month period starting April 1 and ending March
31, which corresponds to the Company's fiscal year as of the Effective Date.

"Award" means, as applicable, (a) the individual right of a Participant to
receive payments under this Plan with respect to Annual and Quarter Periods and
related benefits, or (b)the amount of cash paid to a Participant under the Plan
with respect to an Annual or Quarter Period.

"Award Determination Date" means the date following the end of each Annual
Period and each Quarter Period that the Compensation Committee of the Company's
Board of Directors (the "Committee") meets to review individual and Company
performance, which shall in any event be no later than 45 days from the end of
each Quarter Period and no later than 60 days from the end of each Annual
Period.

"Effective Date" means June 22, 2012.

"Employee" means any individual, including an officer, who is a full service
employee of the Company or any entity in which the Company beneficially owns
more than 50% of the outstanding ownership interests entitled to vote for the
election of directors or the equivalent managing body of such entity, determined
on a worldwide basis.

"Participant" has the meaning set forth in Section 1 above.

"Participation Date" means, for each Participant, the date on which the
Participant commences participation in the Plan as determined in accordance with
Section 4.

"Quarter Period" means the three-month period representing the Company's fiscal
quarter. The quarters begin on April 1st, July 1st, October 1st, and January
1st.



--------------------------------------------------------------------------------





"Term of the Plan" means the period during which the Plan is effective. This
period shall begin on the Effective Date and end on a date to be determined in
accordance with Section 10 of the Plan.

POWERS AND ADMINISTRATION

Administration by the Committee. Subject to any powers to be exercised by the
Company's board of directors, in its discretion, the Committee shall administer
the Plan and have such powers and duties as are conferred upon it under this
Plan, or any amendments thereto, or by the Board of Directors of the Company.
The Committee shall have the authority and complete discretion to (i) prescribe,
amend and rescind rules relating to the Plan; (ii) select Participants to
receive Awards; (iii) construe and interpret the Plan; (iv) make changes in
relation to the Term of the Plan; (v) correct any defect or omission, or
reconcile any inconsistency in the Plan; (vi) authorize any person to execute on
behalf of the Company any instrument required to effectuate the grant of an
Award; and (vii) make all other determinations deemed necessary or advisable for
the administration of the Plan.

Committee's Interpretation Final. The Committee's interpretation and
construction of any provision of the Plan shall be final and binding on all
persons claiming an interest in an Award granted or issued under the Plan.
Neither the Committee nor any director shall be liable for any action or
determination made in good faith with respect to the Plan. The Company, in
accordance with its bylaws, shall indemnify and defend such parties to the
fullest extent provided by law and such bylaws.

Nontransferability of Awards. An award granted a Participant shall not be
assignable or transferable in whole or in part, either voluntarily or by
operation of law or otherwise. In the event of the Participant's death, an Award
is transferable by the Participant only by will or the laws of descent and
distribution. Any attempted assignment, transfer or attachment by any creditor
in violation of this Subsection 3(c) shall be null and void.

ELIGIBILITY AND PARTICIPATION

Eligibility. All executive officers of the Company and other Employees deemed
eligible by the Committee shall be eligible to participate in the Plan, and the
Committee's grant of an Award to an Employee shall be conclusive evidence of the
Committee's determination of that Employee's eligibility. A Participant's
participation in the Plan shall be deemed to commence effective as of his or her
Participation Date. The Participation Date for an eligible Employee will be (a)
90 days from the Employee's date of hire or (b) such other date as the Committee
may approve (for example, 90 days from the date of an existing Employee's
promotion to a new position). A Participant whose participation in the Plan
commences on a date other than on the first day of an Annual Period shall be
entitled to receive a pro-rated payment with respect to that Annual Period,
based on the number of days the Participant participates in the Plan versus the
maximum number of days available for participation during the Annual Period
(assuming all other payment conditions are satisfied). For instance, a person
hired on April 15th will generally have a Participation Date of July 15th, which
corresponds to 260 eligible days to participate in the Plan - i.e., from July
15th to March 31st. Similarly, a Participant shall be entitled to a pro-rated
payment with respect to the Quarter Period during which his or her participation
in the Plan commences, based on the number of days of actual participation
versus the maximum number of days available during the Quarter Period (assuming
all other payment conditions are satisfied).

2



--------------------------------------------------------------------------------





Employment Requirement. Participants must be employed with the Company on the
Award Determination Date and on the date the Award is to be paid, to be eligible
for an Award payment under the Plan.

Participation and Approval

. For each Annual Period, the Chief Executive Officer shall present to the
Committee a list of recommended Participants employed by the Company or a
Company subsidiary at that time together with a recommended target Award for
each Participant for the fiscal year, which recommendations may be submitted
after the commencement of the current Annual Period. The Committee shall review
the Chief Executive Officer's report, make any adjustments the Committee deems
necessary, and approve target Awards for the Annual Period.
The Committee or the Chief Executive Officer shall communicate to each
Participant his or her participation in the Plan and his or her individual
objectives and targets.



CALCULATION OF AWARDS

 a. Awards Based on Objectives.

    Awards for the Annual Period shall be based on (A) successful completion of
    approved individual objectives for such period (as approved at the beginning
    of the fiscal year), (B) the Company's performance against predetermined
    metrics (as approved at the beginning of the fiscal year), or (C) some
    combination of both, as determined by the Committee at the beginning of the
    relevant fiscal year.
    
    Awards for the Quarter Period shall be based on (A) successful completion of
    approved individual objectives for such period (as approved at the beginning
    of the fiscal year or the relevant fiscal quarter), (B) the Company's
    performance against predetermined metrics (as approved at the beginning of
    the fiscal year or the relevant fiscal quarter), or (C) some combination of
    both, as determined by the Committee at the beginning of the relevant fiscal
    year.

    Determination of Award Target. Target amounts for Awards for Participants
    are determined by competitive market information relevant to the job the
    individual is performing for the Company, the job function of the individual
    and the individuals' expected contributions to the Company. The target
    amounts may be a specified cash amount or a percentage of base pay.

Payment

All payments are to be made in cash, less applicable federal, state, local and
FICA taxes, as soon as practicable after the Award Determination Date, but in
all events within 75 days after it.

AMENDMENT OF THE PLAN

The Committee may, from time to time, terminate, suspend, or discontinue the
Plan, in whole or part, or revise or amend it in any respect whatsoever.

3



--------------------------------------------------------------------------------





SOURCE OF FUNDS

The Plan is funded by a portion of profits in excess of minimum profit targets
set forth annually by the Committee. All awards paid under the Plan are paid
from the general assets of the Company and are not liabilities of the Company at
any time prior to the time when payment is made. Nothing contained in the Plan
shall require the Company to segregate any monies from its general funds, or to
create any trust or make any special deposit in respect of any amounts payable
under the Plan to or for any Participant or group of Participants.

RIGHTS AS AN EMPLOYEE

The Plan shall not be construed to give any individual the right to remain in
the employ of the Company or to affect the right of the Company to terminate
such individual's status as an Employee. Participation in the Plan will not
affect participation in any other compensatory plan maintained by the Company.

EFFECTIVE DATE OF PLAN

The Plan is effective on the Effective Date and shall remain in effect until
such time as the Committee decides to terminate the Plan.

 

 

 

4



--------------------------------------------------------------------------------

